DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the double patenting rejections  have been fully considered and are persuasive in view of the terminal disclaimer.  Accordingly, the double patenting rejection has been withdrawn as it is moot. 
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment filing a replacement sheet and amendment to the Specification regarding the reference characters.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments, filed with respect to the prior art rejections under 35 U.S.C. 102 have been fully considered and are persuasive in view of the Amendment.  The rejections under 35 U.S.C. 102 have been withdrawn.   Please see below for new grounds of rejection under 35 U.S.C. 103, necessitated by Amendment.  
Regarding the rejections under 35 U.S.C. 103, Examiner notes that both claims 1 and 19 have been amended, and the added limitations are addressed in the new grounds of rejection, necessitated by Amendment below.  Similarly, claims 26 and 27 are newly presented and are addressed in the new grounds of rejection, necessitated by Amendment, below.  Regarding the endless circular cross-section, while Examiner agrees that Howard fails to teach the limitation an elongate seal being a tube having an endless circular cross section, since this would appear to disclaim the mounting strip #92 of at least Figures 26 and 27 of Applicant’s disclosure, Examiner does not agree that the seal of Howard fails to meet having an endless circular cross section.  If one compares Figures 26 and 27 of Applicant’s disclosure with Figures 3-7 of Howard’s disclosure, one can appreciate that both include an endless circular cross section in addition to the linear mounting strips.  Thus, in view of the indefiniteness and interpretation below of claim 27, Howard is considered to meet claim 27.  Regarding claim 19, the limitations discussed above have been addressed in the new grounds of rejection, necessitated by Amendment.  Examiner notes that Applicant’s remarks that the gasket of Howard is inappropriate for use between and ice maker and an inner container where space is of the utmost importance and a linear portion is unnecessary and would be disadvantageous is noted, but is found moot in view of Applicant’s disclosure Figures 26-27 which illustrates Applicant’s seal with a mounting strip as in Howard.  Regarding new claim 26, Examiner notes that Applicant’s arguments do not appear to reflect the subject matter of claim 26.  Claim 26 calls for “wherein said wall element with an L-shape in cross-section is only one wall element with an L-shape in cross- section of said wall unit”, not for the wall unit to have only one wall element with an L-shape in cross-section.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure fails to provide antecedent basis for the change from “elongated” to “elongate” in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “an ice maker having a housing with two walls respectively completely formed by a wall area of said first wall of said interior container and a wall area of said second wall of said interior container”.  Applicant refers to Figure 2 for support, but Examiner respectfully notes that per paragraph [0080], housing #20 includes wall unit #25 and per paragraph [0084], wall unit #25 includes positioning bracket #32.  Therefore, since Applicant’s disclosure includes the positioning bracket on the side with a wall area of said first wall of said interior container and a wall area of said second wall of said interior container, the added limitation is consider to add new matter.   Claims 2-18 and 26-27 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “wherein said tube has an endless circular cross section”.  There is insufficient antecedent basis for “said tube”.  To expedite prosecution, Examiner has interpreted the limitation as wherein said seal includes a tube, wherein said tube has an endless circular cross section”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12-18, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of (US 2013/0263620: cited by Applicant) and Howard (US 1,846,203: previously cited).
Regarding claim 1, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an interior container (see at least refrigeration chamber #R) having a first wall (i.e. left wall), a second wall (i.e. top wall) and a rear wall (i.e. into the page) being angled relative to each other (inherent to refrigeration chamber #R), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least refrigeration chamber #R: intended use “for food” inherent to refrigeration chamber #R); 
an ice maker (see at least ice maker #10) having a housing formed by a wall area of said first wall of said interior container and a wall area of said second wall of said interior container (see for Example Figures 3 and 4, the ice maker housing (case #100) relies upon the first/second walls of the interior container in certain areas where the ice maker housing includes an opening or is discontinuous), said housing bounding a receiving space of said ice maker (see at least case #100; paragraph [0033]); 
said housing having a wall unit with a wall element being a component separate from said interior container and having an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894an elongate seal disposed on an edge of said wall element, said elongate seal sealing and sealing said housing to said interior container (see at least sealing member #160; paragraph [0042]).
Yang does not disclose the ice maker having a housing with two walls respectively completely formed by a wall area of said first wall of said interior container and a wall area of said second wall of said interior container.
An et al. teaches another refrigerator having an ice maker having a housing with two walls respectively completely formed by a wall area of said first wall of the interior container of the refrigerator and a wall area of said second wall of said interior container (see at least paragraphs [0081]-[0082]: the top, left, and rear walls of the ice maker housing #100; see also Annotated Figure 5, below for labeling of the interior container).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker housing in the refrigerator of Yang with two walls respectively completely formed by a wall area of said first wall of said interior container and a wall area of said second wall of said interior container, as taught by An et al., to improve the refrigerator of Yang by reducing the material required for the ice maker housing, thus reducing manufacturing and material cost.  
Yang does not disclose said elongate seal having a hollow portion.
Howard teaches another elongate seal, said elongated seal having a hollow portion (see at least page 1, lines 6-15; lines 40-50; lines 86-99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the elongated seal of Yang with said elongate seal having a hollow portion, as taught by Howard, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 2, lines 92-110).     

Regarding claim 2, Yang, as modified above, further discloses wherein said elongate seal is a one-piece seal (see at least Yang paragraph [0042]; Howard page 2, lines 92-114).
Regarding claim 3, Yang, as modified above, further discloses wherein said elongate seal includes a mounting strip (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 4, Yang, as modified above, further discloses wherein said mounting strip is formed without hollows (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tacking lap of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 5, Yang, as modified above, further discloses wherein said elongate seal has a length axis and said hollow portion having no gap along said length axis (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tubular structure of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 6, Yang, as modified above, further discloses wherein said elongate seal has a length axis, a plane perpendicular to said length axis, and said hollow portion including a circular or oval cross section (see at least Yang Figure 6, sealing member #160; Howard #12: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and that both seals have circular or oval cross section in a planar direction perpendicular to the length axis).
Regarding claim 7, Yang, as modified above, further discloses wherein said mounting strip is disposed on an outside of said hollow portion (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 8, Yang, as modified above, further discloses wherein said mounting strip overhangs from said outside of said hollow portion (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 10, Yang, as modified above, further discloses wherein said mounting strip includes holes and and said ice maker includes separate holders disposed in said holes for fixing said elongate seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Regarding claim 12, Yang, as modified above, further discloses wherein said elongate seal is three-dimensionally bent and extends on said housing in three spatial directions (inherent to seal; see for example Yang paragraph [0042]; rejection of claim 1 above).
Regarding claim 13, Yang, as modified above, further discloses wherein said elongate seal is elastic (see at least Yang paragraph [0042]; Howard page 1, lines 50-53).
Regarding claim 14, Yang further discloses wherein said first wall plate includes a side edge and a first rear edge, and said elongate seal is disposed on said side edge and said first rear edge and extends along an edge passage between said side edge and said first rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]: note that the labeling “third edge” was preserved from the previous claim set for clarity).
Regarding claim 15, Yang further discloses wherein said second wall plate includes an upper edge and a second rear edge, and said elongate seal is disposed on said upper edge and said second rear edge and extends along a first edge passage between said upper edge and said second rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]).
Regarding claim 16, Yang further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said elongate seal is disposed on said first rear edge and said second rear edge and extends along a second edge passage between the said first rear edge and said second rear edge (see at least Annotated Figure 4, below; paragraphs [0025]; [0042]).
Regarding claim 17, Yang further discloses wherein said first wall plate and said second wall plate are formed as a one piece plate (see at least Figure 3, first and second external frames #110 and #120: each are made up of a plurality of wall plates that form a one piece plate).
Regarding claim 18, Yang, as modified above, further discloses wherein said hollow portion of said elongate seal is compressed between said interior container and said wall element in a mounted state of said wall unit (see at least Yang sealing member #160; paragraph [0042]; Howard page 1, lines 6-15; lines 40-50; lines 86-99).
Regarding claim 26, Yang further discloses wherein said wall element with an L-shape in cross-section is only one wall element with an L-shape in cross- section of said wall unit (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front, and either is only one wall element with an L-shape in cross-section of said wall unit).  
Regarding claim 27, Yang, as modified above, further discloses wherein said tube has an endless circular cross section (see at least portion of envelope #12 including packing material #10). 

    PNG
    media_image1.png
    602
    598
    media_image1.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of An et al. and Howard as applied to claim 3 above, and further in view of Read et al. (US 2,896,276: previously cited).
Regarding claim 9, Yang in view of Howard does not disclose wherein said mounting strip has a mounting strip gap.
Read et al. teaches another seal having a mounting strip wherein said mounting strip has a mounting strip gap (see at least column 2, lines 60-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Yang in view of Howard with wherein said mounting strip has a mounting strip gap, as taught by Read et al., to improve the seal of Yang in view of Howard by allowing trapped air to escape and by allowing the fastener to be hidden in the seal (see at least Read et al. column 2, lines 60-71).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of An et al. and Howard as applied to claim 10 above, and further in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 11, Yang in view of Howard does not disclose wherein said holders are spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang in view of Howard with wherein said holders are spring clips, as taught by Qiang et al., to improve the ice maker of Yang in view of Howard by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).

Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0263620: cited by Applicant) in view of Erickson et al. (US 2017/0152623).
Regarding claim 19, An et al. discloses a household refrigeration apparatus, comprising: 
an interior container having a first wall, a second wall and a rear wall being angled relative to each other (see at least Annotated Figure 5, below), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least Annotated Figure 5, below); 
an ice maker having a housing formed by a wall area of said first wall of said interior container, a wall area of said second wall of said interior container and a wall area of said rear wall of said interior container in certain areas (see at least paragraphs [0081]-[0082]: the top, left, and rear walls of the ice maker housing #100), said housing bounding a receiving space of said ice maker (see at least paragraphs [0081]-[0082]); 
said housing having a wall unit with a wall element being a component separate from said interior container (see at least paragraph [0086]), said wall element having an L-shape in cross-section, said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least Figure 5, chamber case #110/#120 each have a first/second wall plate that together form an L-shape cross-section); and 
an elongate seal extending along an edge of said wall element and sealing said wall element to said interior container (see at least Annotated Figure, below: seal #92; paragraph [0082]), said elongate seal having a - 55 -BSH-2019PO2984CIPhollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit (see at least paragraph [0082]: seal #92 is a sponge which is indicative of a hollow portion being compressed between said interior container the wall element in the mounted state).
An et al. does not disclose the seal being a tube having an endless circular cross section.
However, use of a seal for an appliance having an endless circular cross section was old and well-known in the art, as evidenced by Erickson et al., which teaches an elongate seal for an appliance, the seal being a tube having an endless circular cross section (see at least paragraph [0156] referring to the seal depicted on Figure 35A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of An et al. to be a tube having an endless circular cross section, since such a shape was old and well-known in the art and would provide the predicable benefit of uniform compression surface, and since it has been held that changes in shape are within the level of ordinary skill in the art (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the instant case, the device of An et al. would not perform differently with the seal being a tube having an endless circular cross section.  Further, applicant places no criticality on the shape in question, instead including seals both with and without mounting strip (i.e. Figures 26 and 27).
Regarding claim 20, An et al. further discloses wherein said interior container has a protrusion protruding into said receiving space (see at least Annotated Figure 5, below: protrusions adjacent grooves #28 of interior container #20).
Regarding claim 21, An et al. further discloses wherein said protrusion is integrally formed with said interior container (see at least Annotated Figure 5, below: protrusions adjacent grooves #28 of interior container #20 are integral with the walls of interior container #20).
Regarding claim 22, An et al. further discloses wherein said protrusion has an elongate shape and extends horizontally along a corner portion between said first side wall and said rear wall (see at least Annotated Figure, below: the protrusion extends horizontally to back against the rear wall).
Regarding claim 23, An et al. further discloses wherein said protrusion has an elongate shape and extends vertically along a corner portion between said second side wall and said rear wall (see at least Annotated Figure, below: the protrusion extends vertically to back against the rear wall).
Regarding claim 24, An et al. further discloses wherein said elongate seal is compressed between said protrusion and an edge passage of said wall element (see at least Annotated Figure, below: seal #92 is compressed between the protrusion and the edge passage of the wall element; paragraph [0082]).
Regarding claim 25, An et al. further discloses wherein said elongate seal is compressed between said protrusion and an edge passage of said wall element (see at least Annotated Figure, below: seal #92 is compressed between the protrusion and the edge passage of the wall element; paragraph [0082]).

    PNG
    media_image2.png
    582
    645
    media_image2.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of Howard (US 1,846,203: previously cited).
Regarding claim 19, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an interior container (see at least refrigeration chamber #R) having a first wall (i.e. left wall), a second wall (i.e. top wall) and a rear wall (i.e. into the page) being angled relative to each other (inherent to refrigeration chamber #R), said interior container bounding a first receiving space of the household refrigeration apparatus for food (see at least refrigeration chamber #R: intended use “for food” inherent to refrigeration chamber #R); 
an ice maker (see at least ice maker #10) having a housing formed by a wall area of said first wall of said interior container, a wall area of said second wall of said interior container and a wall area of said rear wall of said interior container in certain areas (see for Example Figures 3 and 4, the ice maker housing (case #100) relies upon the first/second/rear walls of the interior container in certain areas where the ice maker housing includes an opening or is discontinuous), said housing bounding a receiving space of said ice maker (see at least case #100; paragraph [0033]); 
said housing having a wall unit with a wall element being a component separate from said interior container, said wall element having an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), said wall element having a first wall plate and a second wall plate together forming said L-shape (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894an elongate seal disposed on an edge of said wall element, said elongate seal sealing and sealing said wall element to said interior container (see at least sealing member #160; paragraph [0042]).
Yang does not disclose said elongate seal being a tube having an endless circular cross section, and having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit.
Howard teaches another elongate seal, said elongate seal including a tube having an endless circular cross section (see at least portion of envelope #12 including packing material #10), said elongate seal having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit (see at least page 1, lines 6-15; lines 40-50; lines 86-99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the elongate seal of Yang with said elongate seal including a tube having an endless circular cross section, said elongate seal having a hollow portion being compressed between said interior container and said wall element in a mounted state of said wall unit, as taught by Howard, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 2, lines 92-110).     
Yang in view of Howard does not teach the elongate seal being a tube having an endless circular cross section.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the seal in the device of Yang in view of Howard to be a tube having an endless circular cross section, since such a shape was old and well-known in the art and would provide the predicable benefit of uniform compression surface, and since it has been held that changes in shape are within the level of ordinary skill in the art (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the instant case, the device of Yang in view of Howard would not perform differently with the seal being a tube having an endless circular cross section, as the seal portion would still perform sealing.  Further, applicant places no criticality on the shape in question, instead including seals both with and without mounting strip (i.e. Figures 26 and 27).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure as it also teaches the known use of endless circular cross section in an appliance seal.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763